                                                                    FILED: April 12, 2021

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                          No. 21-1225
                                  (1:20-cv-00363-LMB-MSN)


JAMES TOLLE,

                        Plaintiff - Appellant,


              v.

GOVERNOR RALPH NORTHAM; COMMONWEALTH OF VIRGINIA,

                        Defendants - Appellees.



                                           ORDER



       James Tolle seeks to appeal the district court’s February 17, 2021, order cancelling

his noticed hearing and has moved this court for a preliminary injunction and stay pending

appeal and to expedite decision on that motion. Appellees move to dismiss the appeal for

lack of jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order Tolle

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.
Accordingly, we grant Appellees’ motion to dismiss the appeal for lack of jurisdiction.

We deny Tolle’s motions for a preliminary injunction and stay pending appeal and to

expedite decision.

      Entered at the direction of the panel:     Judge Keenan, Judge Thacker, and

Senior Judge Shedd.



                                              For the Court

                                              /s/ Patricia S. Connor, Clerk




                                          2
